Summit App. No. 24406, 2009-Ohio-1491.
On motion for reconsideration. The motion for reconsideration is granted to the following extent: The discretionary appeal is accepted on Proposition of Law No. I. The Clerk shall issue an order for the transmittal of the record from the Court of Appeals for Summit County, and the parties shall brief this ease in accordance with the Rules of Practice of the Supreme Court of Ohio.
Moyer, C.J., and Pfeifer and Lanzinger, JJ., would grant the motion as to all Propositions of Law.
Lundberg Stratton, O’Donnell, and Cupp, JJ., dissent and would deny the motion for reconsideration.